In an action, inter alia, to recover damages for personal injury, the defendant Honda Motor Company (hereinafter Honda) appeals from an order of the Supreme Court, Kings County (Morton, J.), dated July 27, 1987, which denied its motion to compel discovery against the plaintiffs.
Ordered that the order is affirmed, with costs.
We find no basis for granting Honda’s motion. The discovery sought is of matter prepared for litigation which is not discoverable except under circumstances where such discovery is needed to allow an adverse party to determine if or how the subject was altered (Perfido v Messina, 125 AD2d 654). Here, although Honda was provided with photographs of the motorcycle showing the areas tested by the plaintiffs’ expert, it has failed to explain what portions of the motorcycle were altered or why the investigation sought is necessary. Thus, its application for disclosure is without merit (see, Perfido v Messina, supra). Thompson, J. P., Brown, Weinstein and Rubin, JJ., concur.